NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 26 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WAYNE R. LAKE; CYNTHIA A. LAKE,                 No.    17-35625

                Plaintiffs-Appellants,          D.C. No. 2:16-cv-01482-JLR

 v.
                                                MEMORANDUM*
DEUTSCHE BANK TRUST COMPANY
AMERICAS, as trustee for the Certificate
Holders of Dover Mortgage Capital 2005-A
corporation, Grantor Trust Certificate Series
2005-A,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Western District of Washington
                    James L. Robart, District Judge, Presiding

                           Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      Wayne R. Lake and Cynthia A. Lake appeal from the district court’s

judgment dismissing their action alleging Fair Debt Collection Practices Act



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“FDCPA”) claims. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo a dismissal under Federal Rule of Civil Procedure 12(b)(6) for failure to state

a claim. Kwan v. SanMedica Int’l, 854 F.3d 1088, 1093 (9th Cir. 2017). We

affirm.

      The district court properly dismissed the FDCPA claim under 15 U.S.C.

§ 1692f(6) because the Lakes failed to allege facts sufficient to show that

defendant lacked a present right to possession of the property through an

enforceable security interest. See 15 U.S.C. § 1692f(6); Ashcroft v. Iqbal, 556 U.S.
662, 678 (2009) (to avoid dismissal, “a complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face”

(citation and internal quotation marks omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                            2                                         17-35625